If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                          STATE OF MICHIGAN

                             COURT OF APPEALS



REID COWAN,                                                        UNPUBLISHED
                                                                   December 10, 2019
               Plaintiff-Appellant,

v                                                                  No. 345602
                                                                   Court of Claims
STATE OF MICHIGAN, DEPARTMENT OF                                   LC No. 17-000091-NM
CORRECTIONS,

               Defendants,

and

EDWARD BARBER,

               Defendant-Appellee.


Before: TUKEL, P.J., and SAWYER and RIORDAN, JJ.

PER CURIAM.

        Plaintiff appeals as of right an order granting summary disposition in favor of defendants
State of Michigan, Michigan Department of Corrections, and Edward Barber (Barber), and
dismissing his claims under 42 USC 1983 as untimely under MCR 2.116(C)(7), based on the law
of the case doctrine. On appeal, plaintiff narrows his challenge to a malicious prosecution claim
against Barber and argues that the Court of Claims erred by granting summary disposition to
Barber under the law of the case doctrine. We affirm.

                      I. FACTUAL & PROCEDURAL BACKGROUND

       The underlying facts of this case have previously been summarized by this Court in
Cowan v State of Michigan, unpublished per curiam opinion of the Court of Appeals, issued May
22, 2018 (Docket No. 339618), p 1-2:

              A trial court sentenced plaintiff (as a criminal defendant) to a term of
       probation in August 2007. In December 2007, plaintiff was arrested in Indiana
       and sentenced to a number of years in that state’s prison system. Plaintiff’s


                                               -1-
       Indiana crimes violated the terms of his Michigan probation. In January 2008, on
       the basis of a motion and affidavit submitted by defendant Edward Barber, an
       arrest warrant was issued for plaintiff in Michigan based on his probation
       violation. In August 2011, when plaintiff was released from prison in Indiana,
       defendants apparently immediately arrested him for his Michigan probation
       violation. In September 2011, plaintiff was convicted and sentenced to up to five
       years’ imprisonment in Michigan. Plaintiff appealed his sentence, and this Court
       eventually remanded the case to the trial court “for an evidentiary hearing to
       determine ‘whether the probation authorities acted with reasonable dispatch under
       all the circumstances.’ ” People v Cowan, unpublished per curiam opinion of the
       Court of Appeals, issued August 18, 2015 (Docket No. 319132), p 3, quoting
       People v Diamond, 59 Mich. App. 581, 588; 229 NW2d 857 (1975). The trial
       court subsequently vacated plaintiff’s sentence on May 23, 2016, and plaintiff
       was released from prison on May 25, 2016.

               On September 15, 2016, plaintiff filed a Notice of Intention to File Claim
       (notice of intent) with the Michigan Court of Claims. On April 19, 2017, plaintiff
       filed a complaint against defendants in the Court of Claims, alleging “violations
       of the Fourth, Fourteenth, and Eighth Amendments to the United States
       Constitution, for violations of Sections 16 and 17 of Article 1 of the Michigan
       State Constitution, and for the torts of false arrest, false imprisonment, malicious
       prosecution, abuse of process, negligence, and intentional and negligent infliction
       of emotional distress . . . .”

        In June 2017, defendants moved for summary disposition under MCR 2.116(C)(7),
arguing that plaintiff failed to comply with the six-month notice provision, MCL 600.6431(3), of
the Court of Claims Act, MCL 600.6431 et seq. because his claims accrued either on the date of
his arrest in August 2011 or on the date of his sentence in September 2011. Accordingly,
defendants argued, plaintiff’s September 2016 notice of intent was filed more than four years too
late. The Court of Claims agreed with defendants and granted summary disposition to them
under MCR 2.116(C)(7), finding that plaintiff’s claims accrued in September 2011, and thus
were barred by the statute of limitations.

        Plaintiff appealed that decision and this Court affirmed in part and reversed in part.
Cowan v State of Michigan, unpublished per curiam opinion of the Court of Appeals, issued May
22, 2018 (Docket No. 339618), p 5. In analyzing plaintiff’s claims, this Court began by
identifying the “accrual” date of plaintiff’s claims:

               We agree with the Court of Claims that plaintiff’s claims accrued when he
       was imprisoned in 2011. All of plaintiff’s claims are based upon defendants’
       delay in pursuing plaintiff’s probation violation, and defendants pursued those
       violations—and subsequently incarcerated plaintiff for his violations—in 2011.
       These were the only actions taken by defendants that plaintiff contends gave rise
       to liability, and these events occurred no later than September 2011. Therefore,
       because plaintiff’s claims all stem from his imprisonment, the event giving rise to
       his claims is, logically, when he was placed in prison. And because this occurred


                                               -2-
       no later than September 2011, plaintiff’s claims accrued no later than September
       2011 . . . . [Id. at pp 3-4.]

After expressly concluding that “[a]ll of plaintiff’s claims” “accrued no later than September
2011,” this Court held that plaintiff’s September 2016 notice of intent to file a claim was filed
well beyond the six-month period set forth in MCL 600.6431. Id. Although it labeled the result
as potentially “harsh,” this Court nevertheless concluded that the six-month requirement was
“reasonable” and “minimal” because plaintiff was only required to file a notice of intent, not a
substantive claim, and because it was necessary to put the State of Michigan on notice of his
purported claims. Cowan, unpub op at 4.         In reaching this conclusion, this Court expressly
rejected plaintiff’s argument “that the event was his incarceration, and that the event cannot be
said to have happened until it was complete.” Id. (quotation marks omitted). Recognizing that
“[p]laintiff’s argument appear[ed] to be a reiteration of the continuing-wrongs doctrine,” this
Court expressly held that, “[a]lthough the extent of plaintiff’s damages were not apparent until he
was released from prison, the fact that the alleged wrong was of a continuing nature does not
delay the accrual of plaintiff’s cause of action” in violation of “the abrogated continuing-wrongs
doctrine[.]” Id. (emphasis in original). Furthermore, this Court also expressly concluded that
“[p]laintiff’s federal constitutional claims also accrued upon his erroneous imprisonment.” Id.
(footnote omitted).

        Although not raised by the parties, this Court also addressed and decided the issue of
whether the notice requirements set forth in MCL 600.6431 apply to federal constitutional claims
under 42 USC 1983. Cowan, unpub op at 4-5. Relying on the United States Supreme Court’s
opinion in Felder v Casey, 487 U.S. 131; 108 S. Ct. 2302; 101 L. Ed. 2d 123 (1988), this Court held
that notice provisions like those required by MCL 600.6431 do not apply to § 1983 claims. Id. at
5. In light of that decision, this Court affirmed the dismissal of plaintiff’s state claims but
“vacate[d] the dismissal of plaintiff’s constitutional claims and remand[ed] to the trial court to
reconsider the motion to dismiss in light of Felder.” Id. at 5.

        On remand, the Court of Claims again dismissed plaintiff’s § 1983 claims as untimely.
Cowan v State of Michigan, unpublished per curiam opinion of the Court of Claims, issued
September 11, 2018 (Docket No. 17-000091-MM), p 5. The Court of Claims found that MCL
600.6431(3)’s notice requirements did not apply to § 1983 claims. Then, turning to the three-
year statute of limitations that both parties agreed applied to plaintiff’s § 1983 claims, the Court
of Claims stated that under United States Supreme Court and Sixth Circuit caselaw, it was
“inclined to agree with plaintiff that his claims accrued upon the vacating of his sentence”. Id. at
4 n 2. Despite that inclination, however, the Court of Claims ultimately decided that it was
required to dismiss plaintiff’s claims under the law of the case doctrine:

       However, even if plaintiff did prove that his sentence was invalidated in
       accordance with [United States Supreme Court caselaw] when it was vacated in
       May 2016, his federal constitutional claims nevertheless accrued in September
       2011 under the “law of the case” doctrine. “The law of the case doctrine holds
       that a ruling by an appellate court on a particular issue binds the appellate court
       and all lower tribunals with respect to that issue.” The Court of Appeals ruled
       that plaintiff’s federal constitutional claims “accrued upon his erroneous
       imprisonment” in September 2011. The Court is bound by the Court of Appeals

                                                -3-
       decision on this issue. Because plaintiff’s claims accrued in September 2011, the
       three-year statute of limitations expired in September 2014. Plaintiff’s complaint
       was filed in 2017, long after expiration of the statute of limitations and, therefore,
       it is barred. [Id. at 4-5 (citations omitted).]

                                          II. ANALYSIS

      A trial court’s summary disposition ruling is reviewed de novo. Walters v Nadell, 481
Mich. 377, 381; 751 NW2d 431 (2008).

              A party may support a motion under MCR 2.116(C)(7) by affidavits,
       depositions, admissions, or other documentary evidence. If such material is
       submitted, it must be considered. MCR 2.116(G)(5). Moreover, the substance or
       content of the supporting proofs must be admissible in evidence . . . . Unlike a
       motion under subsection (C)(10), a movant under MCR 2.116(C)(7) is not
       required to file supportive material, and the opposing party need not reply with
       supportive material. The contents of the complaint are accepted as true unless
       contradicted by documentation submitted by the movant. [Maiden v Rozwood,
       461 Mich. 109, 119; 597 NW2d 817 (1999) (quotation marks and citations
       omitted).]

Michigan’s appellate courts review a trial court’s application of the law of the case doctrine de
novo as well. Ashker ex rel Estate of Ashker v Ford Motor Co, 245 Mich. App. 9, 13; 627 NW2d
1 (2001).

                       A. MCL 600.6431(3)’S NOTICE REQUIREMENT

        As both parties and the Court of Claims concluded, MCL 600.6431(3)’s notice
requirements generally would not bar a plaintiff’s malicious prosecution claim under § 1983. In
Felder, the United States Supreme Court held that Wisconsin’s notice-of-claim statute did not
apply to—and, therefore, could not preclude—a plaintiff’s § 1983 claims, explaining as follows:

               In enacting § 1983, Congress entitled those deprived of their civil rights to
       recover full compensation from the governmental officials responsible for those
       deprivations. A state law that conditions that right of recovery upon compliance
       with a rule designed to minimize governmental liability, and that directs injured
       persons to seek redress in the first instance from the very targets of the federal
       legislation, is inconsistent in both purpose and effect with the remedial objectives
       of the federal civil rights law. Principles of federalism, as well as the Supremacy
       Clause, dictate that such a state law must give way to vindication of the federal
       right when that right is asserted in state court. [Felder, 487 U.S. at 153.]


Because the parties agree on this issue, we see no reason to address it further.




                                                -4-
             B. MCL 600.5805(7)’S TWO-YEAR STATUTE OF LIMITATIONS

        As a general rule, the statute of limitations for personal-injury lawsuits, including
lawsuits alleging claims under 42 USC 1983, is three years. See MCL 600.5805(2) (“Except as
otherwise provided in this section, the period of limitations is 3 years after the time of the death
or injury for all actions to recover damages for the death of a person or for injury to a person or
property.”); see also McCune v Grand Rapids, 842 F.2d 903, 905 (CA 6, 1988) (“Michigan’s
three year statute of limitations for personal injury claims . . . governs section 1983 actions when
the cause of action arises in Michigan.”). However, one of the exceptions to that general rule is
for malicious prosecution claims. Under MCL 600.5805(7), “[t]he period of limitations is 2
years for an action charging malicious prosecution.” Because plaintiff has narrowed his claims
in this case to just his malicious prosecution claim against Barber—and because he, both below
and on appeal, expressly advocates in favor of a two-year statute of limitations for this claim—
we conclude that his only remaining claim is subject to a two-year statute of limitations.

                  C. ACCRUAL OF MALICIOUS PROSECUTION CLAIMS

       The issue then becomes when plaintiff’s malicious prosecution claim accrued for
purposes of applying the two-year limitations period. “[A] claim of malicious prosecution under
§ 1983 premised on a violation of the Fourth Amendment consists of four elements.” Radu v
Herndon & Herndon Investigations, Inc, 302 Mich. App. 363, 389; 838 NW2d 720 (2013), citing
Sykes v Anderson, 625 F.3d 294 (CA 6, 2010).

       First, the defendant must have influenced or participated in the decision to
       prosecute the plaintiff. Second, because this claim is premised on a violation of a
       constitutional right, the plaintiff must show that there was a lack of probable
       cause for the criminal prosecution. Third, the plaintiff must show that, as a
       consequence of a legal proceeding, he or she suffered a deprivation of liberty,
       apart from the initial seizure. Fourth, the criminal proceeding must have been
       resolved in the plaintiff's favor. [Id. at 390 (citations and quotation marks
       omitted).]

It is well-established that a “cause of action accrues when all of the elements of the cause of
action have occurred and can be alleged in a proper complaint.” Connelly v Paul Ruddy’s Equip
Repair & Serv Co, 388 Mich. 146, 150; 200 NW2d 70 (1972). Under ordinary circumstances, we
would thus conclude that plaintiff’s claim accrued on May 23, 2016, when his underlying
conviction and sentence was vacated. At that point, but never before, the underlying criminal
proceeding was first “resolved in the plaintiff’s favor.” Radu, 302 Mich. App. at 389, citing Sykes
v Anderson, 625 F.3d at 308-309. Accordingly, that would be the date that plaintiff’s claim
accrued. This conclusion is consistent with plaintiff’s position and the Court of Claims’
inclination. Both relied on the United States Supreme Court’s opinion in Heck, 512 U.S. at 489-
409, in which the Court held as follows:

       Just as a cause of action for malicious prosecution does not accrue until the
       criminal proceedings have terminated in the plaintiff’s favor, so also a § 1983
       cause of action for damages attributable to an unconstitutional conviction or


                                                -5-
       sentence does not accrue until the conviction or sentence has been invalidated.
       [Citations omitted.]

The United States Supreme Court recently reiterated this holding in McDonough v Smith, ___
US ___; 139 S. Ct. 2149, 2155-2157; 204 L. Ed. 2d 506 (2019), when the McDonough Court held
that a plaintiff’s § 1983 claim does not accrue until a “favorable termination of [the plaintiff’s]
prosecution.” The law of the case doctrine, however, dictates a different result in this case.

                           D. THE LAW OF THE CASE DOCTRINE

       As discussed earlier, this Court previously decided that plaintiff’s claim against Barber
(as well as others) accrued in September 2011 when plaintiff was first incarcerated on the
probation violation:

              “[P]laintiff’s claims accrued when he was imprisoned in 2011.” Cowan,
               unpub op at 3.

              “[P]laintiff’s claims accrued no later than September 2011 . . . .” Id. at 4.

              “[P]laintiff’s claims accrued in 2011 . . . .” Id.

              “Plaintiff’s federal constitutional claims also accrued upon his erroneous
               imprisonment [in September 2011].” Id. (footnote omitted).

“The law of the case doctrine provides that a ruling by an appellate court with regard to a
particular issue binds the appellate court and all lower tribunals with respect to that issue, but
only if the facts remain materially the same.” Brownlow v McCall Enterprises, Inc, 315 Mich
App 103, 110; 888 NW2d 295 (2016) (citation and quotation marks omitted). The rationale of
the law of the case doctrine “is the need for finality of judgments and the lack of jurisdiction of
an appellate court to modify its judgments except on rehearing.” Id. at 110-111 (citation and
quotation marks omitted). The law of the case doctrine applies to all “issues decided, either
implicitly or explicitly, in the prior appeal.” Grievance Administrator v Lopatin, 462 Mich. 235,
260; 612 NW2d 120 (2000). “[A] ruling by an appellate court on a legal question binds the
appellate court and all lower tribunals, and the question may not be differently determined in the
same case where the facts remain materially the same.” Bruce Twp v Gout (After Remand), 207
Mich. App. 554, 557-558; 526 NW2d 40 (1994). The law of the case doctrine, however, “does
not preclude reconsideration of a question if there has been an intervening change of law. For
this exception to apply, the change of law must occur after the initial decision of the appellate
court.” Ashker, 245 Mich. App. at 13.

       Although “[t]he law of the case doctrine has been described as discretionary” in some
opinions, “these decisions also acknowledge this Court’s mandatory obligation to apply the
doctrine when there has been no material change in the facts or intervening change in the law.”
Duncan v Michigan, 300 Mich. App. 176, 189; 832 NW2d 761 (2013) (citations omitted;
emphasis added). Indeed, this Court routinely recognizes that “the doctrine of law of the case is
a bright-line rule to be applied virtually without exception.” Id. (alteration omitted; emphasis
added), quoting Reeves v Cincinnati, Inc (After Remand), 208 Mich. App. 556, 560; 528 NW2d

                                                 -6-
787 (1995). In fact, “[e]ven if the prior decision was erroneous, that alone is insufficient to avoid
application of the law of the case doctrine.” Id.

        Here, plaintiff argued, and the Court of Claims was inclined to conclude, that his
malicious prosecution claim accrued on May 23, 2016, the day his underlying conviction and
sentence were vacated. As discussed above, we agree that, absent other factors, plaintiff’s
malicious prosecution claim accrued on May 23, 2016, and thus his September 15, 2016, notice
of intent would have been timely. Nonetheless, while plaintiff’s malicious prosecution claim
would have accrued on May 23, 2016, absent other factors, it is beyond dispute that the issue of
when plaintiff’s § 1983 claims accrued was already “decided, either implicitly or explicitly, in
the prior appeal,” Grievance Administrator, 462 Mich. at 260, when this Court repeatedly stated
that plaintiff’s claims accrued in September 2011, Cowan, unpub op at 3-4. Furthermore, this
Court expressly stated that “[p]laintiff’s federal constitutional claims also accrued upon his
erroneous imprisonment [in September 2011].” Id. at 4 (footnote omitted). No facts, parties, or
other circumstances have changed since then. Bruce Twp, 207 Mich. App. at 557-558. Thus,
despite our conclusion that this Court’s prior decision was erroneous, we are compelled by the
law of the case doctrine to follow this Court’s previous decision that plaintiff’s claims in this
case, including his § 1983 claims, accrued in September 2011. See Duncan, 300 Mich. App. at
189. In doing so, we reject plaintiff’s arguments that this case presents a scenario that would
permit non-application of the law of the case doctrine.

        Plaintiff relies on Locricchio v Evening News Ass’n, 438 Mich. 84, 109; 476 NW2d 112
(1991) (citation and quotation marks omitted), in which our Supreme Court, despite recognizing
“the generally sound principles of efficiency, comity, and finality that animate the law of the
case doctrine,” criticized this Court’s reliance on that doctrine, labeling it as one that “merely
expresses the practice of courts generally to refuse to reopen what has been decided, not a limit
to their power.” In doing so, our Supreme Court concluded that the law of the case doctrine
“yield[s] to” the “competing doctrine” of “the requirement of independent review of
constitutional facts.” Id. (citation omitted). Plaintiff urges us to rely on Locricchio to conclude
that we need not abide by the doctrine here. However, Locricchio clearly provides that the law
of the case doctrine yields to “independent review of constitutional facts.” Id. at 109 (emphasis
added). Conversely, “whether a plaintiff’s claim is barred by the pertinent statute of limitations
is a question of law for the court to determine.” Allstate Ins Co v State Farm Mut Auto Ins Co,
321 Mich. App. 543, 551; 909 NW2d 495 (2017). Thus, the limitation of the law of the case
doctrine established in Locricchio is not applicable in this case. Consequently, we remain bound
by the law of the case doctrine’s “mandatory” nature. See Duncan, 300 Mich. App. at 189.

         Plaintiff’s other attempts to avoid the mandatory nature of the law of the case doctrine are
equally unpersuasive. First, plaintiff relies on People v Phillips, 227 Mich. App. 28, 33-34; 575
NW2d 784 (1997), for the proposition that this Court is not bound by the law of the case doctrine
if this Court made a “clearly erroneous application of law” in a prior appeal. Although Phillips
does contemplate that the Court has such discretion, its references to such discretion are in the
context of examples with “an intervening change in the law.” See Phillips, 227 Mich. App. at 34.
There has been no such change here.

       Plaintiff also relies on People v Wells, 103 Mich. App. 455, 463; 303 NW2d 226 (1981),
for the position that this Court is not bound by the law of the case doctrine if this Court’s

                                                 -7-
purportedly incorrect decision would “create a manifest injustice.” As this Court explained in
Wells, the law of the case doctrine “need not be applied to create an injustice or where a prior
decision is clearly erroneous.” Wells, 103 Mich. App. at 463. Wells, however, was decided
before November 1, 1990, and, therefore, has no precedential authority. See MCR 7.215(J)(1).
Finally, since Wells, this Court has more recently held that it has a “mandatory obligation to
apply the doctrine when there has been no material change in the facts or intervening change in
the law” even if a prior decision was erroneous. Duncan, 300 Mich. App. at 189. Accordingly,
we remain bound by the law of the case doctrine. See id.

        Plaintiff could have sought to avoid application of the law of the case doctrine by filing a
motion for reconsideration with this Court under MCR 7.215(I) or by filing an application for
leave to our Supreme Court under MCR 7.305. Plaintiff failed to take either course of action.
Consequently, the law of the case doctrine requires us to affirm the Court of Claims’s grant of
summary disposition to defendants.

       Affirmed. Barber, as the prevailing party, may tax costs pursuant to MCR 7.219.

                                                             /s/ Jonathan Tukel
                                                             /s/ David H. Sawyer
                                                             /s/ Michael J. Riordan




                                                -8-